Title: R. C. Jones and Others to James Madison, 17 December 1827
From: Jones, R. C.,Jeffries, J. M.,Henderson, Jas. P.
To: Madison, James


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Wm. & Mary College
                                
                                Dec: 17. 1827.
                            
                        
                         
                        In pursuance of the duty which has devolved on us. By the concurring voice of the Society which has been
                            recently established at this College, and which has honoured itself so much as to take Your
                            name, we in the name of the Society do acquaint You of Your having been elected an Honorary Member of its Body, provided
                            You will confer upon it such a mark of Your esteem as to accept of this [ ] title, and likewise wishing it
                            to be doubly distinguished, we would request Your excellency to send us a motto suitable to the same with Your Birth day
                            annexed—
                        We would feel some delicacy in troubling You so much, but Confident of Yr. regard for all literary
                            institions, and knowing that You have been so much famed throughout the union for the patronage which You were allways
                            ready and willing to extend, to the disseminations of knowledge that delicacy vanishes, and we with due respect ask of You
                            to transmit us these emblems of Yr: regard. Yr’s Respectfully
                        
                            
                                Ro: C. Jones
                            Jas: M. JeffriesJas: P. HendersonCommittee
                        
                    